As the same acts were charged as an assault by force of arms and as an assault by indecent laying on of hands, conviction on only one of the two assault counts was justified. As to the impairment of morals count and the assault count, there were acts of indecent exposure tending to impair morals and forming no part of an assault. We find that there were two separate criminal transactions involved, and sentence on both of these counts was proper. Judgment unanimously modified so as to eliminate the conviction and sentence on the second count in the information and, as so modified, affirmed. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, Bastow and Bergan, JJ.